 

 

 
 

NORTGEAN 3018) TEXAS

 

Wry Ts
IN THE UNITED STATES DISTRICT CDURT ESAS
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION OCT 15 2019

 

 

 

UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT

By

 

 

Plaintiff,

 

Vv. Criminal Action No. 2:19-CR-00070-Z-BR

NORBERTO FERNANDEZ HERNANDEZ (1)

COR WOR KOR WON O27 LOD On KD COD

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 27, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Norberto Fernandez Hernandez filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual Resume,
Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Norberto Fernandez Hernandez was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Norberto Fernandez Hernandez; and ADJUDGES Defendant Norberto Fernandez Hernandez
guilty of Count One of the Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 15, 2019.

po ea sierra ar seem 92 aT eee enscain

Mf aoa XK? ——

 

MAA THEW J| KACSMARYK
ITED STATES DISTRICT JUDGE

 
